DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This Final action is in response to applicant’s amendment of 08 September 2022. Claims 1-3, 5-7, 9-11, 13-15, 17-19, and 22-26 are pending and have been examined in this application, claims 1, 9-11, 13-15, and 17 are currently amended, and claims 4, 8, 12, 16, and 20-21 are cancelled. Information disclosure statement (IDS) has been filed on 10 November 2022 and reviewed by the Examiner.

Response to Arguments
Applicant’s amendments, with respect to the rejection of claim 25 under 35 USC 112(b) as set forth in the Office Action of 19 January 2022 have been fully considered and are persuasive. As such, the rejection as previously presented has been withdrawn.
Applicant’s arguments with respect to claims 1-3, 5, 9-11, 13, 17-19, and 22-25 as being unpatentable under 35 USC 103 as being unpatentable over Cheng in view of Huang and claims 6-7, 14-15 as being unpatentable over Cheng in view of Huang and Kinoshita have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-10, 13-15, 17-19, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 20190354111 A1) in view of Huang et al (US 20190302761 A1) in view of Iwai et al (US 20180023966 A1).
With respect to claim 1, Cheng discloses a method for controlling an autonomous vehicle (see at least [abstract]), comprising: 
generating, by a computing system, a route for the autonomous vehicle, the route defining waypoints between an origin location and a destination location to cause the autonomous vehicle to be routed to each waypoint between the origin location and the destination location (see at least [0008-0009], [0024], [0026], [0030- 0031], [0052], [0068-0070], and [0078]), Cheng discloses an autonomous vehicle traveling on a route (generated route (path)) to a destination and acquiring wireless network performance to predict wireless network performance at future locations of the autonomous vehicle which may also require Remote assistance to route the autonomous vehicle to each waypoint.); 
Causing, by the computing system via a wireless communication link, the autonomous vehicle to autonomously execute the generated route until a vehicle control system of the autonomous vehicle detects that the autonomous vehicle is located within a predetermined threshold distance from a waypoint associated with the route portion of the generated route that requires remote assistance (see at least [0015-0016], [0054], and [0068-0070], Cheng teaches while the vehicle is autonomously driving within a geographical region (autonomously executed along the generated route), the autonomous vehicle can automatically initiate a remote operator event upon approaching a predefined remote operator event location, “the autonomous vehicle can thus initiate a remote operator event at a distance—from a predefined remote operator event location”.); 
receiving, by the computing system from the autonomous vehicle via the wireless communication link, a request for the remote assistance with servicing the route based on the vehicle control system of the autonomous vehicle detecting that the autonomous vehicle is located within the predetermined threshold distance from the waypoint associated with the route portion of the generated route that requires the remote assistance (see at least [0015-0016], [0054], and [0068-0072], Cheng teaches the autonomous vehicle requesting assistance (receiving by the computing system a request from for the remote assistance) in a remote operator event location base on detecting distance from the remote operator event location “the autonomous vehicle can increase a trigger distance from this remote operator event location at which the autonomous vehicle will submit a request for assistance from a remote operator; and vice versa. The autonomous vehicle can thus initiate a remote operator event at a distance—from a predefined remote operator event location—that increases with decreasing local cellular network performance”.);
Causing, by the computing system via the wireless communication link, the vehicle control system of the autonomous vehicle to accept remote control commands including a change in a control signal of the autonomous vehicle (see at least [0016], [0048], and [0072], Cheng discloses placing the autonomous vehicle into a mode to accept navigational actions or commands which include change in control (manual or operator control).); 
receiving, by the computing system via the wireless communication link, input defining the change in the control setting of the autonomous vehicle (see at least [0016], [0048], and [0072]), 
generating, by the computing system, control signals based on the input defining the change in the control setting of the autonomous vehicle, the change in the control setting comprising at least one of a throttle position setting, a steering position setting, a brake setting, or an acceleration setting (see at least [0015-0016], [0026], [0048], [0056], [0063], and [0072], Cheng discloses receiving navigational actions from a controller or a remote operator, further, various navigational action are defined to be different control settings, “a next navigational action—such as including a target wheel angle, road speed, acceleration, or deceleration (e.g., brake position”.); 
causing, by the computing system via the wireless communication link, the autonomous vehicle to execute the control signals (see at least [0015-0016], [0026], [0048], [0056], [0063], and [0072]); and 
causing, by the computing system via the wireless communication link, the autonomous vehicle to resume the autonomous execution of the generated route after completion of the route portion that requires the remote assistance (see at least [0052], Chen discloses that an autonomous vehicle receives remote operator assistance (navigational commands to the autonomous vehicle) to move past a location (third location as specified in para 0054) before resuming autonomous operation. This implies that autonomous operation is resumed after passing the third location with the remote operator assistance.). 
However, Cheng do not specifically teach determining, by the computing system, a type of the autonomous vehicle based on data provided by a manufacturer of the autonomous vehicle; identifying, by the computing system, based on the type of the autonomous vehicle, a route portion of the generated route that requires remote assistance. 
Huang teaches determining, by the computing system, a type of the autonomous vehicle based on data provided by a manufacturer of the autonomous vehicle (see at least [0049] and [0093-0094]); identifying, by the computing system, based on the type of the autonomous vehicle, a route portion of the generated route that requires remote assistance (see at least [0009], [0028], [0036], [0049], and [0093-0094], Huang teaches utilizing vehicle type data to control a vehicle at a situation on a route, Huang also teaches navigating through similar situations in the future.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cheng to incorporate the teachings of Huang wherein determining, by the computing system, a type of the autonomous vehicle based on data provided by a manufacturer of the autonomous vehicle; identifying, by the computing system, based on the type of the autonomous vehicle, a route portion of the generated route that requires remote assistance. This would be done to improve autonomous driving of a vehicle at locations where remote assistance of the vehicle is needed (see Huang para 0006-0008). 
Further, Cheng as modified by Huang do not specifically teach identifying, by the computing system, based on the type of the autonomous vehicle, a route portion of the generated route that requires remote assistance in response to a determination that visibility available to one or more sensors included on the autonomous vehicle is inadequate to provide for successful autonomous operation.
Iwai teaches identifying, by the computing system, based on the type of the autonomous vehicle, a route portion of the generated route that requires remote assistance in response to a determination that visibility available to one or more sensors included on the autonomous vehicle is inadequate to provide for successful autonomous operation (see at least [0043-0044], [0069], and [0077], Iwai teaches determining locations where the autonomous vehicle is unsuitable to drive autonomously due to different conditions (road surface, fog, etc.) which would affect the accuracy of the acquirement unit so that the autonomous driving is switched to manual control.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cheng as modified by Huang to incorporate the teachings of Iwai of identifying, by the computing system, based on the type of the autonomous vehicle, a route portion of the generated route that requires remote assistance in response to a determination that visibility available to one or more sensors included on the autonomous vehicle is inadequate to provide for successful autonomous operation. This would be done increase safety of the autonomous vehicle and any drivers/passengers in the autonomous vehicle by informing a location where sufficient peripheral information necessary to perform autonomous driving cannot be acquired (see Iwai para 0003 and 0006).
With respect to claim 2, Cheng discloses wherein the route is generated to indicate a location within the route that requires remote assistance for the autonomous vehicle (see at least [0011], [0015], [0052], [0054-0055], and [0068-0069]), and wherein the request for the remote assistance indicates the autonomous vehicle is proximate to the location (see at least [0009] and [0045]).
With respect to claim 3, Cheng discloses wherein the autonomous vehicle is configured to generate the request for the remote assistance in response to a motion plan confidence value meeting a criterion (see at least [0019], [0020], and [0047]).
With respect to claim 5, Cheng discloses receiving second input, wherein the second input is provided to the autonomous vehicle based on the second input (see at least [0015-0016], and [0052]).
With respect to claim 9, it is a system claim that recite substantially the same limitations as the respective method claim 1. As such, claim 9 is rejected for substantially the same reasons given for the respective method claim 1 and is incorporated herein..
With respect to claim 10, Cheng as modified by Huang do not specifically teach wherein the determination that the visibility is inadequate to provide for successful autonomous operation comprises a determination that a weather condition at the waypoint prevents the one or more sensors from obtaining sensing data necessary for successful autonomous operation. 
Iwai teaches wherein the determination that the visibility is inadequate to provide for successful autonomous operation comprises a determination that a weather condition at the waypoint prevents the one or more sensors from obtaining sensing data necessary for successful autonomous operation (see at least [0043-0044], [0069], and [0077], Iwai teaches determining locations where the autonomous vehicle is unsuitable to drive autonomously due to different conditions (road surface, fog, etc.) which would affect the accuracy of the acquirement unit so that the autonomous driving is switched to manual control.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cheng as modified by Huang to incorporate the teachings of Iwai wherein the determination that the visibility is inadequate to provide for successful autonomous operation comprises a determination that a weather condition at the waypoint prevents the one or more sensors from obtaining sensing data necessary for successful autonomous operation. This would be done increase safety of the autonomous vehicle and any drivers/passengers in the autonomous vehicle by informing a location where sufficient peripheral information necessary to perform autonomous driving cannot be acquired (see Iwai para 0003 and 0006).
With respect to claim 13, Cheng as modified by Huang do not specifically teach wherein the request for the remote assistance received from the autonomous vehicle comprises a reason code that indicates a reason remote control is requested by the autonomous vehicle.
Iwai teaches wherein the request for the remote assistance received from the autonomous vehicle comprises a reason code that indicates a reason remote control is requested by the autonomous vehicle (see at least [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cheng as modified by Huang to incorporate the teachings of Iwai wherein the request for the remote assistance received from the autonomous vehicle comprises a reason code that indicates a reason remote control is requested by the autonomous vehicle. This would be done increase safety of the autonomous vehicle and any drivers/passengers in the autonomous vehicle by informing a location where sufficient peripheral information necessary to perform autonomous driving cannot be acquired (see Iwai para 0003 and 0006).
With respect to claim 14, Cheng as modified by Huang do not specifically teach presenting, based on the reason code, the reason why the request for remote control was initiated by the autonomous vehicle to an operator at the computing system who is providing the remote assistance. 
Iwai teaches presenting, based on the reason code, the reason why the request for remote control was initiated by the autonomous vehicle to an operator at the computing system who is providing the remote assistance (see at least [0003] and [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cheng as modified by Huang to incorporate the teachings of Iwai of presenting, based on the reason code, the reason why the request for remote control was initiated by the autonomous vehicle to an operator at the computing system who is providing the remote assistance. This would be done increase safety of the autonomous vehicle and any drivers/passengers in the autonomous vehicle by informing a location where sufficient peripheral information necessary to perform autonomous driving cannot be acquired (see Iwai para 0003 and 0006).
With respect to claim 15, Cheng discloses wherein the autonomous vehicle generates the request for the remote assistance by: determining that a level of urgency associated with the route portion that requires remote assistance transgresses a threshold value (see at least [0008], [0012], [0019-0020], [0023], and [0045-0047]); and in response to determining that the level of urgency associated with the route portion that requires remote assistance transgresses the threshold value, associating, by the autonomous vehicle, a priority value comprising a first value with the generated request for the remote assistance (see at least [0008], [0012], [0019-0020], [0023], and [0045-0047]). 
With respect to claims 17, 18, and 19 they are withdrawn to a computer readable storage medium that recite substantially the same limitations as the respective method claims 1, 2, and 3. As such, claims 17, 18, and 19 are rejected for substantially the same reasons given for the respective method claims 1, 2, and 3 and are incorporated herein.
With respect to claim 22, Cheng discloses wherein the change in the control setting includes an increase or a decrease of a motion vector representing forward direction of the autonomous vehicle, or a change in direction of the motion vector (see at least [0072], Cheng teaches executing navigational commands issued by a remote operator to assist the vehicle, under the broadest reasonable interpretation, a change in vehicle direction is a navigational command.). 
With respect to claim 23, Cheng discloses wherein the change in the control setting of the autonomous vehicle comprises a modification to the waypoint of the route associated with the route portion that requires the remote assistance (see at least [0076-0078]).
With respect to claim 24, Cheng discloses wherein identifying, based on the type of autonomous vehicle, the route portion of the generated route that required remote assistance is based on capability constraints associated with the type of autonomous vehicle (see at least [0068], Cheng teaches identifying the route portion of the generated route that require assistance based on vehicle capability constraints, for example a vehicle is approaching difficult unprotected left turn lanes, school zones or railroad crossings.).
With respect to claim 25, Cheng discloses identifying, based on vehicle capability data for the type of autonomous vehicle, a second route portion that the type of autonomous vehicle is not capable of traversing (see at least [0068], Cheng discloses that based on the capability of the vehicle, one or more (second) operator event locations may be determined (i.e. school zones, difficult left turns, etc.)); and removing a transition to the second route portion from the generated route (see at least 0078-0079], Cheng discloses triggering event location to be location with lower or greater network connectivity and thus rerouting to greater network connectivity locations (implying removing a transition to a location with lower cellular network connectivity).).
With respect to claim 26, Cheng do not specifically teach wherein the change in control setting for the autonomous vehicle comprises at least one of a turn signal setting, a horn control setting, or an exterior lights setting. 
Huang teaches wherein the change in control setting for the autonomous vehicle comprises at least one of a turn signal setting, a horn control setting, or an exterior lights setting (see at least [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cheng to incorporate the teachings of Huang wherein the change in control setting for the autonomous vehicle comprises at least one of a turn signal setting, a horn control setting, or an exterior lights setting. This would be done to improve autonomous driving of a vehicle at locations where remote assistance of the vehicle is needed (see at least paragraph 0006-0008). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 20190354111 A1) in view of Huang et al (US 20190302761 A1) in view of Iwai et al (US 20180023966 A1) in view of Lockwood et al (US 20200183394 A1).
With respect to claim 11, Cheng as modified by Huang and Iwai do not specifically teach determining an estimated duration of time needed by the remote assistance to generate the control signals based on the input defining the change in the control setting of the autonomous vehicle; computing a buffer time based on the estimated duration of time; and delaying scheduling of remote assistance for another autonomous vehicle based on the buffer time. 
Lockwood teaches determining an estimated duration of time needed by the remote assistance to generate the control signals based on the input defining the change in the control setting of the autonomous vehicle (see at least [00160] and [0174]); computing a buffer time based on the estimated duration of time (see at least [00160] and [0174]); and delaying scheduling of remote assistance for another autonomous vehicle based on the buffer time (see at least [00160] and [0174]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cheng as modified by Huang to incorporate the teachings of Iwai determining an estimated duration of time needed by the remote assistance to generate the control signals based on the input defining the change in the control setting of the autonomous vehicle; computing a buffer time based on the estimated duration of time; and delaying scheduling of remote assistance for another autonomous vehicle based on the buffer time. This would be done to reduce autonomous vehicle challenges when driving autonomously and encountering scenarios that they had not encountered previously (see Lockwood para 0003).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 20190354111 A1) in view of Huang et al (US 20190302761 A1) in view of Iwai et al (US 20180023966 A1) in view of Kinoshita (US 20200282980 A1).
With respect to claim 6, Cheng discloses receiving data derived from an on-board sensor of the autonomous vehicle (see at least [0012-0013], [0048], and [0052]). 
However, Cheng as modified by Huang and Iwai do not specifically teach displaying the data on an electronic display. 
Kinoshita teaches displaying the data on an electronic display (see at least [0087-0089] and [Fig. 4]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cheng as modified by Huang to incorporate the teachings of Kinoshita for displaying the data on an electronic display. This would be done to provide efficient and cost-effective solution for different situations in which remote control is requested (see Kinoshita para 0001 and 0004-0005).
With respect to claim 7, Cheng discloses wherein the received data is derived from a visual camera on-board the autonomous vehicle (Cheng, at least [0013], [0015-0016], and [0025]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K./Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667